
	

113 HR 2898 IH: Division Realignment Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2898
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Thompson of
			 Mississippi (for himself, Mr.
			 Harper, and Mr. Palazzo)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to modify the
		  composition of the southern judicial district of Mississippi, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Division Realignment Act of
			 2013.
		2.Realignment of
			 Southern District of MississippiSection 104(b) of title 28, United States
			 Code, is amended to read as follows:
			(b)Southern
		  DistrictThe southern district comprises four
				divisions.
					(1)The Northern Division comprises the
				counties of Copiah, Hinds, Holmes, Issaquena, Kemper, Lauderdale, Leake,
				Madison, Neshoba, Newton, Noxubee, Rankin, Scott, Simpson, Sharkey, Smith,
				Warren, and Yazoo.
					Court for
				the Northern Division shall be held at Jackson.(2)The Southern
				Division comprises the counties of George, Greene, Hancock, Harrison, Jackson,
				Pearl River, and Stone.
					Court for
				the Southern Division shall be held at Gulfport.(3)The Eastern
				Division comprises the counties of Clarke, Covington, Forrest, Jasper,
				Jefferson Davis, Jones, Lamar, Lawrence, Marion, Perry, Wayne, and
				Walthall.
					Court for
				the Eastern Division shall be held at Hattiesburg.(4)The Western
				Division comprises the counties of Adams, Amite, Claiborne, Franklin,
				Jefferson, Lincoln, Pike, and Wilkinson.
					Court for
				the Western Division shall be held at
				Natchez..
		3.Effective
			 dateThis Act and the
			 amendment made by this Act shall take effect on the date of the enactment of
			 this Act.
		
